Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/08 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (20120251689) in view of Albert et al. (20160271873).
Batchelder teaches with respect to claims 1 and 15, a food product printer system, comprising:
a cartridge configured to receive a food product (par. 0035, par. 0048)); and
a heating chamber (par. 0048) including an opening for placement of the cartridge at least partially therein (par. 0040; par. 0050), the heating chamber configured to heat the food product to a predetermined temperature (par. 0043) for extrusion of the food product from the heating chamber in melted form (par. 0043).
A heating element disposed against an outer surface of the heating chamber (par. 0042) for heating the food product to the predetermined temperature (par. 0043), the heating element distributed along a height of the heating chamber to provide even heating of the heating chamber for uniformly heating the food product to the predetermined temperature (par. 0043).
Further with respect to claim 15, a housing including walls defining an inner build chamber (fig. 5; par. 0029)
With respect to method claim 17, method of three-dimensional printing of a food product (par. 0002), comprising:
placing a cartridge at least partially into a heating chamber, the cartridge including a food product (par. 0039, 0053),
heating the food product to a predetermined temperature within a heating chamber (par. 0043) and extruding the food product from the heating chamber in melted form (par. 0043).
Batchelder teaches extrusion based 3-d printing and thus one of ordinary skill in the art would have been motivated to look to the art of known 3-D printing for creating customized shapes from heated material as taught by Albert.
Batchelder teaches an elongated heating element around and disposed against an outer surface of the heating chamber, in addition to teaching that different types of convective and/or conductive heating mechanisms can be used (par. 0042).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one heating means as taught by Batchelder with that of another which is a heating element concentrically wound and disposed against the heating chamber for heating the product to a predetermined temperature (par. 0104 coil, 0211) as is taught by Albert since doing so would achieve the same heating of the substance of the cartridge and more specifically since contact heating elements as taught heats the substance within faster (par. 0049) to achieve a the same claimed heating of the cartridge products such that the formerly solid material can be put into a state that can be easily dispensed from the nozzle as desired and taught by both (par. 0103).
Though silent to increasing the number of heating elements positioned against an outer surface of the heating chamber, Batchelder does recognize multiple heating elements (par. 0048).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide more than one heating element for its art recognized purpose of providing heating to a defined cavity.
In addition, relative to increasing the size of the heating chamber.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide more than one heating element for its art recognized purpose of providing heating to a defined cavity since the mere scaling up or down of a prior art process capable of being scaled up, or down, if such were the case, would not establish patentability in a claim to an old process so scaled thereby allowing the heating of both a top and bottom of the chamber.   
The predetermined temperature is a range from about 30 °C to about 32 °C (par. 0043; 87F).
A connector disposed within a distal end of the cartridge (par. 0050; 0056), the connector including a flange capable of interlocking with a corresponding opening in the heating chamber to maintain a position of the cartridge within the heating chamber (par. 0050 support bracket; par. 0056).
A cooling system configured to cool the environment surrounding the food product to cool the food product after extrusion from the heating chamber (par. 0029; refrigerated air).
A build plate movably mounted within a housing, the housing including the cartridge and heating chamber (par. 0032).
A translation carriage coupled to a bottom surface of the build plate, and slidably coupled to vertical rods within the housing (par. 0032; fig. 1 ref. 30).
The walls of the housing are insulated (where it is noted the claimed insulated is taken broadly with respect to as opposed to open to the environment as taught par. 0029), and the food product printer system comprises a cooling system configured to cool the inner build chamber to cool the food product after extrusion from the heating chamber (par. 0029).
Cooling the environment surrounding the food product with a cooling system after extrusion from the heating chamber to cool the extruded food product (par. 0029, 0034).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (20120251689) in view of Albert et al. (20160271873) and Rossmeisl et al. (6619198).
Batchelder are Albert are taken as above.
Batchelder teaches printing of viscous substance in addition to teaching the system is not limited to specific material (par. 0066) and thus one of ordinary skill in the art would have been motivated to look to cartridge printing systems as taught by Rossmeisl.
Batchelder teaches applying compressive force for the purpose of extruding the flowable material.  Thus since Rossmeisl teaches the force for extruding being applied by pressurized air introduced into the cartridge (col. 9 lines 6-13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one know method of extruding a flowable material with that of another for its art recognized purpose of imparting a force directly on the food product to extrude the food product as taught by both under controlled pressure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (20120251689) in view of Albert et al. (20160271873) and Day et al. (20060292289).
Batchelder and Albert are taken as above.
Batchelder teaches printing of viscous substance in addition to teaching the system is not limited to specific material (par. 0066) and thus one of ordinary skill in the art would have been motivated to look to cartridge printing systems as taught by Day.
Day teaches the force for extruding being applied by a plunger slidably disposed for extruding the material (par. 0076).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one know method of extruding a flowable material with that of another for its art recognized purpose of imparting a force directly on the food product to extrude the food product as taught by both.

Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (20120251689) in view of Albert et al. (20160271873), Day et al. (20060292289) and Rossmeisl et al. (6619198).
Batchelder teaches printing of viscous substance in addition to teaching the system is not limited to specific material (par. 0066) and thus one of ordinary skill in the art would have been motivated to look to cartridge printing systems as taught by Day.
Day teaches the force for extruding being applied by a plunger slidably disposed for extruding the material (par. 0076).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one know method of extruding a flowable material with that of another for its art recognized purpose of imparting a force directly on the food product to extrude the food product as taught by both.
Batchelder teaches applying compressive force for the purpose of extruding the flowable material.  Thus since Rossmeisl teaches the force for extruding being applied by pressurized air introduced into the cartridge (col. 9 lines 6-13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one know method of extruding a flowable material with that of another for its art recognized purpose of imparting a force directly on the food product to extrude the food product as taught by both under controlled pressure.
Though Day is silent to a detectable element disposed on or within the plunger and a sensor disposed within or on the heating chamber near a distal end of the heating chamber.  Rossmeisl teaches a sensor for detecting the amount of material within the cartridge (col. 16 lines 50-53).  Thus it would have been obvious to one of ordinary skill in the art to combine the teachings for its art recognized purpose and advantage of providing information specific to emptiness of the cartridge as taught by Rossmeisl.


Claims 12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (20120251689) in view of Albert et al. (20160271873) and Ware (3152455).
Batchelder and Albert are taken as above.
Batchelder teaches providing refrigerated circulated air to the chamber (par. 0029).  Batchelder is drawn to the printer system of chocolate and thus one of ordinary skill in the art would have been motivated to look to the art of known refrigeration components which provide circulating air. 
Ware teaches a forced air refrigeration system for cooling a chamber where the air is circulated with a fan and a shroud for distributing the refrigerated air from the fan (col. 1 lines 70-72; fig. 2 ref. 38, 44).
Thus since Batchelder teaches providing refrigerated circulated air to the chamber (par. 0029), though silent to mechanism.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach components responsible for supplying the refrigerated air as taught by Batchelder such as in the instant an air inlet to the chamber as taught by Ware and an air outlet for providing the air within the chamber (col. 1 lines 70-72) and as desired by Batchelder (par. 0029) for its art recognized purpose of after being deposited causing the deposited chocolate material to slowly cool to a fully solidified state (par. 0034).
With respect to claim 21, Batchelder teaches a distal end of the heating chamber includes a nozzle for extrusion of the food product (par. 0030 extrusion head).  Though silent to a cooling shroud.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach components responsible for supplying the refrigerated air as taught by Batchelder such as in the instant an air inlet to the chamber as taught by Ware and an air outlet comprising a shroud at or near the nozzle for providing the cooling air within the chamber (col. 1 lines 70-72) and as desired by Batchelder (par. 0029) for its art recognized purpose of after being deposited causing the deposited chocolate material to slowly cool to a fully solidified state (par. 0034).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a cooling shroud which extends 360 degrees for its art recognized purpose of distributing the cooling air within the chamber (col. 1 lines 70-72) and as desired by Batchelder (par. 0029).

Response to Arguments
In response to applicant's arguments against Batchelder and applicants urging Batchelder is silent to a concentrically would heating element, it is noted that though applicant urges Batchelder only mentions different heating elements and does not provide any specific details, importantly Batchelder is not limited to single heating element.  In fact though applicant urges Batchelder is silent to providing specific details, Batchelder positively recognizes the mere substitution of known heating element to accomplish the same heating of the contents of the chamber.  
With respect to applicants urging Albert is silent to the claimed concentrically wound heating element, applicant is urged to par. 0104 which teaches a coil.
With respect to applicants urging the heating element of Batchelder and applicants urging the structure of heating element would be incapable of concentrically would heating elements, importantly Batchelder specifically teaches the heating elements are not limited.  In addition Albert is relied upon to teach a same heating element arranged relative the cartridge for heating of the material therein.  Although Batchelder is silent to providing specifics relative the teaching of “other” heating elements, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Importantly Batchelder recognizes a certain concept, namely the heating element taught may be substituted and in combination with Albert discloses the presently claimed invention.
With respect to applicants urging Batchelder would not provide even heating, importantly Batchelder teaches in addition to the heating of the material to an extrudable state (par. 0043), controlling the heating element to attain not only a specific predetermined temperature of the chocolate material, but also “maintaining the temper of the chocolate material.  Thus further with respect to applicants urging Batchelder would cause crystallization, Batchelder specifically teaches to preclude such (par. 0043).
With respect to applicants urging directed to Albert, it is noted Batchelder teaches applicants claimed heating element along the outer surface and along a height of the heating chamber.  Albert is relied upon with respect to teaching a known heating element which is a coil to generate same heat in a heating chamber for heating the contents therein.
With respect to applicants urging directed to the dependent claims and Batchelder being silent to the claimed heating element, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Importantly Batchelder recognizes a certain concept, namely the heating element taught may be substituted and in combination with Albert discloses the presently claimed invention. 
With respect to applicants urging directed to claim 21, Batchelder teaches supplying refrigerated air for its art recognized and applicants intended purpose of cooling to controlled temperatures (par. 0029).  Ware teaches a shroud for providing direction to an outlet of refrigerated air.  Though applicant urges the shroud is not near the nozzle, importantly Batchelder teaches a chamber where the provided refrigerated air would be “near” the nozzle for the purpose of controlling temperature of the extruded chocolate (par. 0029.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792